              Case 3:19-cv-02782-EMC Document 1 Filed 05/22/19 Page 1 of 15



 1   Jonathan Evans (Cal. Bar # 247376)
     Omonigho Oiyemhonlan, law student (student practice application approved)
 2   CENTER FOR BIOLOGICAL DIVERSITY
     1212 Broadway, Suite 800
 3   Oakland, CA 94612
     Phone: 510-844-7118
 4   Fax: 510-844-7150
     Email: jevans@biologicaldiversity.org
 5

 6   Attorneys for Plaintiffs Center for Biological Diversity and
     Center for Environmental Health
 7
                                UNITED STATES DISTRICT COURT
 8                            NORTHERN DISTRICT OF CALIFORNIA
 9

10
     CENTER FOR BIOLOGICAL DIVERSITY                  Civ. No.
11
     and                                              COMPLAINT FOR INJUNCTIVE AND
12                                                    DECLARATORY RELIEF
     CENTER FOR ENVIRONMENTAL
13   HEALTH                                           (Clean Air Act, 42 U.S.C. §§ 7401 et seq)

14                  Plaintiffs,

15          vs.

16   ANDREW R. WHEELER, in his official
     capacity as Administrator of the United States
17   Environmental Protection Agency,

18                  Defendant.

19

20

21

22

23

24

25

26
27

28
                 Case 3:19-cv-02782-EMC Document 1 Filed 05/22/19 Page 2 of 15



 1                                           INTRODUCTION
 2          1.       This action is brought under the federal Clean Air Act, 42 U.S.C. §§ 7401 –

 3   7671q, and seeks to compel the Administrator of the United States Environmental Protection

 4   Agency (“EPA”) to carry out his outstanding legal obligations to: (1) promulgate a Federal

 5   Implementation Plan (“FIP”) addressing the 2006 National Ambient Air Quality Standards

 6   (“NAAQS”) for particulate matter 2.5 micrometers or less (“PM2.5”) for the Yolo-Solano Air

 7   Quality Management District; (2) take final action either approving or disapproving the

 8   contingency measures incorporated in the Portola Fine Particulate Matter (PM2.5) Attainment

 9   Plan submitted by the state of California for the Portola region of Plumas County; and (3) take

10   final action on 49 individual plan elements submitted by the state of Arizona to implement the

11   2008 8-hour ozone NAAQS for the Phoenix-Mesa region.

12          2.       Soot and smog air pollution have profound effects on human health. Soot (PM2.5)

13   contributes to premature mortality, aggravation of respiratory and cardiovascular disease,

14   decreased lung function, and visibility impairment. EPA has found that short and long-term

15   exposure to smog (ozone) can result in “enhanced respiratory symptoms in asthmatic individuals,

16   school absences, and premature mortality.” 73 Fed. Reg. 16,436, 16,440 (Mar. 27, 2008).

17   Individuals particularly sensitive to soot and smog exposure include older adults, people with

18   heart and lung disease, active people, and children. See 78 Fed. Reg. 3086, 3088 (Jan. 15, 2013);

19   62 Fed. Reg. 38,653, 38,668 (July 18, 1997); 73 Fed. Reg. 16,436, 16,440 (Mar. 27, 2008).

20          3.       EPA has also found that plant species are especially sensitive to ozone pollution,

21   which stunts growth, interferes with photosynthesis, and increases susceptibility to disease,

22   weather, and insects. These negative impacts can have a damaging effect on the surrounding

23   ecosystem, including loss of biodiversity, habitat degradation, and water, nutrient, and carbon

24   cycling. Studies have linked long-term ozone exposure to adverse health effects in birds such

25   inflammation, ruptured blood vessels, lung failure, decreases in egg production and hatching,

26   brood abandonment, and reduced growth.
27          4.       Accordingly, Plaintiffs CENTER FOR BIOLOGICAL DIVERSITY and

28   CENTER FOR ENVIRONMENTAL HEALTH bring this action against Defendant ANDREW

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELEIF                                           1
                  Case 3:19-cv-02782-EMC Document 1 Filed 05/22/19 Page 3 of 15



 1   R. WHEELER, in his official capacity as Administrator for the United States Environmental

 2   Protection Agency, to compel him to perform his mandatory duties to ensure health and public

 3   welfare protections promised under the Clean Air Act.

 4                                             JURISDICTION
 5           5.       This case is a Clean Air Act “citizen suit.” Therefore, the Court has jurisdiction

 6   over this action pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 42 U.S.C. §

 7   7604(a) (Clean Air Act citizen suits).

 8           6.       An actual controversy exists between the parties. This case does not concern

 9   federal taxes, is not a proceeding under 11 U.S.C. §§ 505 of 1146, and does not involve the

10   Tariff Act of 1930.

11           7.       Thus, this Court has jurisdiction to order declaratory relief under 28 U.S.C. §§

12   2201. If the Court orders declaratory relief, 28 U.S.C. § 2202 authorizes this Court to issue

13   injunctive relief.

14                                                 NOTICE
15           8.       Plaintiffs mailed to EPA by certified mail, return receipt requested, written notice

16   of intent to sue regarding the violations alleged in this Complaint. EPA received the notice letter

17   regarding the claims in the original complaint on or about March 11, 2019. More than sixty days

18   have passed since EPA received this notice letter. EPA has not remedied the violations alleged in

19   this Complaint. Therefore, a present and actual controversy exists between the parties.

20                                                  VENUE
21           9.       Defendant EPA resides in this judicial district. This civil action is brought against

22   an officer of the United States acting his official capacity and a substantial part of the events or

23   omissions giving rise to the claims in this case occurred in the Northern District of California.

24   Each claim in this Complaint concerns EPA’s failure to perform mandatory duties with regard to

25   California and Arizona. EPA Region 9, which is responsible for California and Arizona, is

26   headquartered in San Francisco. Thus, events and omissions at issue in this action occurred at
27   EPA’s Region 9 headquarters in San Francisco. Additionally, Plaintiff CENTER FOR

28   ENVIRONMENTAL HEALTH is headquartered in Oakland. Accordingly, venue is proper in

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELEIF                                              2
              Case 3:19-cv-02782-EMC Document 1 Filed 05/22/19 Page 4 of 15



 1   this Court pursuant to 28 U.S.C. § 1391(e).

 2                                  INTRADISTRICT ASSIGNMENT
 3          10.      A substantial part of the events and omissions giving rise to the claims in this case

 4   occurred in the County of San Francisco. Accordingly, assignment to the Oakland or San

 5   Francisco Division is proper pursuant to Civil L.R. 3-2(c) and (d).

 6                                                  PARTIES
 7          11.      Plaintiff CENTER FOR BIOLOGICAL DIVERSITY is a non-profit 501(c)(3)

 8   corporation incorporated in California. The Center for Biological Diversity has approximately

 9   69,000 members throughout the United States and the world. The Center for Biological

10   Diversity’s mission is to ensure the preservation, protection, and restoration of biodiversity,

11   native species, ecosystems, public lands and waters, and public health through science, policy,

12   and environmental law. Based on the understanding that the health and vigor of human societies

13   and the integrity and wildness of the natural environmental are closely linked, the Center for

14   Biological Diversity is working to secure a future for animals and plants hovering on the brink of

15   extinction, for the ecosystems they need to survive, and for a healthy, livable future for all of us.

16          12.      The Center for Biological Diversity and its members include individuals with

17   varying interests in wildlife species and their habitat including scientific, professional,

18   educational, recreational, aesthetic, moral, and spiritual. Further, the Center for Biological

19   Diversity’s member enjoy, on an ongoing basis, the biological, scientific, research, education,

20   conservation, recreational, and aesthetic values of the regions inhabited by these species,

21   including the regions at issue in this action. The Center for Biological Diversity’s members

22   observe and study native species and their habitat, and derive professional, scientific, education,

23   recreational, aesthetic, inspirational, and other benefits from these activities and have an interest

24   in preserving the possibility of such activities in the future. The Center for Biological Diversity

25   and its members have participated in efforts to protect and preserve natural areas, including the

26   habitat essential to the continued survival of native species, and to address threats to the
27   continued existence of these species, including the threats posed by air pollution and other

28   contaminants.

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELEIF                                                3
              Case 3:19-cv-02782-EMC Document 1 Filed 05/22/19 Page 5 of 15



 1          13.     Plaintiff the CENTER FOR ENVIRONMENTAL HEALTH is an Oakland,

 2   California based non-profit organization that helps protect the public from toxic chemicals and

 3   promotes business products and practices that are safe for public health and the environment.

 4   The Center for Environmental Health works in pursuit of a world in which all people live, work,

 5   learn and play in health environments.

 6          14.     Plaintiffs’ members live, work, recreate, travel and engage in activities throughout

 7   the areas at issue in this complaint and will continue to do so on a regular basis. Pollution in the

 8   affected areas threatens and damages, and will continue to threaten and damage, the health and

 9   welfare of Plaintiffs’ members. Pollution diminishes Plaintiffs’ members’ ability to enjoy the

10   aesthetic qualities and recreational opportunities of the affected area.

11          15.     EPA’s failure to timely perform the mandatory duties described herein also

12   adversely affects Plaintiffs, as well as their members, by depriving them of procedural protection

13   and opportunities, as well as information that they are entitled to under the Clean Air Act.

14   Furthermore, EPA’s failure to perform the mandatory duties also creates uncertainty for

15   Plaintiffs’ members as to whether they are exposed to excess air pollution.

16          16.     The above injuries will continue until the Court grants the relief requested herein.

17          17.     Defendant ANDREW R. WHEELER is sued in his official capacity as the

18   Administrator of the United States Environmental Protection Agency (“EPA”). In that role, the

19   EPA has been charged by Congress with the duty to administer the Clean Air Act, including the

20   mandatory duties at issue in this case.

21                                    STATUTORY FRAMEWORK
22          18.      Congress enacted the Clean Air Act to “speed up, expand, and intensify the war

23   against air pollution in the United States with a view to assuring the air we breathe through the

24   Nation is wholesome once again.” H.R. Rep. No. 1146, 91st Cong., 2d Sess. 1,1, 1970 U.S. Code

25   Cong. & Admin. News 5356, 5356.

26          19.     Commensurate with this goal, Congress authorized the Administrator of the
27   United States Environmental Protection Agency to establish National Ambient Air Quality

28   Standards (“NAAQS”) for “criteria pollutants,” which are air pollutants that “cause or contribute

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELEIF                                             4
               Case 3:19-cv-02782-EMC Document 1 Filed 05/22/19 Page 6 of 15



 1   to air pollution which may reasonably be anticipated to endanger public health or welfare.” Id. §

 2   7408(a)(1)(A).

 3            20.     There are primary and secondary NAAQS. Id. § 7409(a)(1)(A). Primary NAAQS

 4   provide for “an adequate margin of safety…to protect the public health,” while secondary

 5   NAAQS “protect the public welfare from any known or anticipated adverse effects associated

 6   with the presence of such air pollutants in the ambient air.” Id. § 7409(b)(1)-(2).

 7            21.     After the promulgation of new or revised NAAQS, the Administrator determines

 8   whether geographic areas are designated nonattainment (areas that do not meet the primary or

 9   secondary NAAQS), attainment (areas that meet the primary or secondary NAAQS), or

10   unclassifiable (areas that cannot be classified based on available information). Id. §

11   7407(d)(1)(A).

12            22.     States are responsible for submitting State Implementation Plans (“SIPs”) and

13   plan revisions that “provide for the implementation, maintenance, and enforcement” of any

14   NAAQS. Id. § 7410(a)(1).

15            23.     Within six months of a state submitting a SIP, the Administrator must make a

16   completeness finding. If a determination is not made within six months of submittal, the plan

17   submission is deemed administratively complete by operation of law. Id. § 7410(k)(1)(B).

18            24.     The Administrator is required to take final action to approve, disapprove, or

19   provide a conditional approval or disapproval within twelve months of a completeness finding.

20   Id. § 7410(k)(2)-(4).

21            25.     Within two years of the Administrator finding that a state failed to submit a

22   required SIP or SIP revision by the required deadline for submittal, the Administrator must

23   promulgate a Federal Implementation Plan. Id. § 7410(c).

24                                      FACTUAL BACKGROUND
25       A.           Yolo-Solano Air Quality Management District - 2006 Annual PM2.5 Standard
26            26.     On May 16, 2008, EPA issued a final rule establishing the requirements for the
27   2006 PM2.5 NAAQS New Source Review permitting rules. 73 Fed. Reg. 28,321 (May 16, 2008).

28            27.     The rule requires states to submit SIP revisions that integrate the new source

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELEIF                                             5
               Case 3:19-cv-02782-EMC Document 1 Filed 05/22/19 Page 7 of 15



 1   review requirements for nonattainment areas by December 31, 2014. See 81 Fed. Reg. 36,803

 2   (Jun. 8, 2016); 79 Fed. Reg. 31,566 (Jun. 2, 2014).

 3            28.   On June 8, 2016, EPA made a finding that California failed to submit new source

 4   review SIP revisions for the Yolo-Solano Air Quality Management District. See 81 Fed. Reg.

 5   36,803 (Jun. 8, 2016)

 6            29.   EPA’s finding became effective on July 8, 2016. This initiated a two-year

 7   deadline for EPA to promulgate a new source review Federal Implementation Plan (“FIP”) for

 8   the Yolo-Solano Air Quality Management District. Id.

 9            30.   Pursuant to 42 U.S.C. § 7410(c), EPA was required to promulgate a FIP no later

10   than July 9, 2018.

11            31.   To date, EPA has failed to promulgate a new source review FIP for the Yolo-

12   Solano Air Quality Management District.

13       B.         Plumas County, California - 2012 Annual PM2.5 Standard
14            32.   On January 15, 2013, EPA published a final rule establishing the 2012 PM2.5

15   NAAQS. 78 Fed. Reg. 3,086 (Jan. 15, 2013).

16            33.   Under the 2012 PM2.5 NAAQS, the Portola area of Plumas County, California is

17   designated “moderate” nonattainment. The designation required the Northern Sierra Air Quality

18   Management District to submit a SIP, demonstrating how the Portola area will attain the 2012

19   PM2.5 NAAQS. 83 Fed. Reg. 64,774, 64,775 (Dec. 18, 2018).

20            34.   On February 28, 2017, California submitted the Portola Fine Particulate Matter

21   PM2.5 Attainment Plan (“Portola Plan”), on behalf of the Northern Sierra Air Quality

22   Management District.

23            35.   The Portola Plan “became complete by operation of law on August 28, 2017.” 83

24   Fed. Reg. 64,774, 64,776 (Dec. 18, 2018).

25            36.   In its proposed rule for the Portola Plan, EPA declined to take “any action at this

26   time on the contingency measures in the Portola Plan.” 83 Fed. Reg. 64,774 (Dec. 18, 2018)
27            37.   On March 25, 2019, EPA issued a final rule on the Portola Plan to approve all but

28   the Portola Plan’s contingency measures. 84 Fed. Reg. 11,208 (Mar. 29, 2019).

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELEIF                                           6
               Case 3:19-cv-02782-EMC Document 1 Filed 05/22/19 Page 8 of 15



 1            38.    EPA has a mandatory duty to take final action on SIP submittals within twelve

 2   months of those SIP submittals becoming administratively complete. 42 U.S.C. § 7410(k)(2)-(4).

 3   EPA was required to take final action either approving or disapproving the contingency measures

 4   of the Portola Plan by August 28, 2018.

 5            39.    To date, EPA has failed to take final action on the contingency measures for the

 6   Portola Plan.

 7       C.          Phoenix-Mesa, Arizona - 2008 8-Hour Ozone NAAQS
 8            40.    EPA finalized the 2008 ozone NAAQS on March 27, 2008. 73 Fed. Reg. 16,436

 9   (Mar. 27, 2008). EPA subsequently published the SIP requirements for implementing the 2008

10   NAAQs on March 6, 2015. 80 Fed. Reg. 12, 264 (Mar. 6, 2015).

11            41.    Under the revised standards, the Phoenix-Mesa region of Arizona was designated

12   as “moderate” nonattainment. See 77 Fed. Reg. 30,160 (May 21, 2012); see also 77 Fed. Reg.

13   30,0088, 30,0096-7 (May 21, 2012). The classification required the state to submit a

14   nonattainment SIP to attain the new 2008 ozone NAAQS. 80 Fed. Reg. 12, 264 (Mar. 6, 2015).

15            42.    EPA has a mandatory duty to take final action on SIP submittals within twelve

16   months of those SIP submittals becoming administratively complete. 42 U.S.C. § 7410(k)(2)-(4).

17            43.    EPA is in violation of this mandatory duty for the Phoenix-Mesa, Arizona

18   nonattainment areas for the SIP elements listed in Table 1 below.

19                                               TABLE 1
20                                                  Submittal     Completion Date       Final Action
          Element           SIP Requirement
                                                      Date         (no later than)       Due Date
21
                          Contingency
22                        Measures Volatile
                          Organic Compounds
                1                                  12/19/2016         06/19/2017         6/19/2018
23                        (“VOC”) and
                          Nitrogen Oxides
24                        (“NOx”)
25                        Reasonable Further
                          Progress (“RFP”)
                2                                  12/19/2016         6/19/2017          6/19/2018
26                        VOC and NOx -
                          Moderate
27                        Ozone Attainment
                3                                  12/19/2016         6/19/2017          6/19/2018
28                        Demonstration


     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELEIF                                          7
           Case 3:19-cv-02782-EMC Document 1 Filed 05/22/19 Page 9 of 15



 1                 Reasonable
                   Available Control
 2                 Technology
                   (“RACT”) Non-
 3         4                              6/22/2017   12/22/2017    12/22/2018
                   Control Technology
 4                 Guidelines (“CTG”)
                   VOC for Major
 5                 Sources
                   RACT NOx for
 6         5                              6/22/2017   12/22/2017    12/22/2018
                   Major Sources
 7                 RACT VOC CTG
           6                              6/22/2017   12/22/2017    12/22/2018
                   Aerospace
 8
                   RACT VOC CTG
 9                 Auto and Light-Duty
           7                              6/22/2017   12/22/2017    12/22/2018
                   Truck Assembly
10                 Coatings (2008)
11                 RACT VOC CTG
           8                              6/22/2017   12/22/2017    12/22/2018
                   Bulk Gasoline Plants
12
                   RACT VOC CTG
13                 Equipment Leaks
           9       from Natural           6/22/2017   12/22/2017    12/22/2018
14                 Gas/Gasoline
                   Processing Plants
15
                   RACT VOC CTG
16                 Factory Surface
           10                             6/22/2017   12/22/2017    12/22/2018
                   Coating of Flat
17                 Wood Paneling
18                 RACT VOC CTG
                   Fiberglass Boat
19         11                             6/22/2017   12/22/2017    12/22/2018
                   Manufacturing
                   Materials (2008)
20
                   RACT VOC CTG
21         12      Flat Wood Paneling     6/22/2017   12/22/2017    12/22/2018
                   Coatings (2006)
22
                   RACT VOC CTG
23                 Flexible Packaging
           13                             6/22/2017   12/22/2017    12/22/2018
                   Printing Materials
24
                   (2006)
25                 RACT VOC CTG
                   Fugitive Emissions
26                 from Synthetic
27         14      Organic Chemical       6/22/2017   12/22/2017    12/22/2018
                   Polymer and Resin
28                 Manufacturing
                   Equipment
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELEIF                       8
          Case 3:19-cv-02782-EMC Document 1 Filed 05/22/19 Page 10 of 15



 1                 RACT VOC CTG
                   Graphic Arts -
 2         15                            6/22/2017   12/22/2017    12/22/2018
                   Rotogravure and
 3                 Flexography
                   RACT VOC CTG
 4
           16      Industrial Cleaning   6/22/2017   12/22/2017    12/22/2018
 5                 Solvents (2006)
                   RACT VOC CTG
 6
           17      Large Appliance       6/22/2017   12/22/2017    12/22/2018
 7                 Coatings (2007)
                   RACT VOC CTG
 8
           18      Large Petroleum Dry   6/22/2017   12/22/2017    12/22/2018
 9                 Cleaners
                   RACT VOC CTG
10                 Leaks from Gasoline
           19      Tank Trucks and       6/22/2017   12/22/2017    12/22/2018
11
                   Vapor Collection
12                 Systems
                   RACT VOC CTG
13                 Leaks from
           20                            6/22/2017   12/22/2017    12/22/2018
                   Petroleum Refinery
14                 Equipment
15                 RACT VOC CTG
                   Lithographic
16                 Printing Materials
           21                            6/22/2017   12/22/2017    12/22/2018
                   and Letterpress
17                 Printing Materials
                   (2006)
18
                   RACT VOC CTG
19                 Manufacture of
                   High-Density
20         22                            6/22/2017   12/22/2017    12/22/2018
                   Polyethylene,
                   Polypropylene, and
21                 Polystyrene Resins
22                 RACT VOC CTG
                   Manufacture of
23         23                            6/22/2017   12/22/2017    12/22/2018
                   Pneumatic Rubber
                   Tires
24
                   RACT VOC CTG
25                 Manufacture of
26         24      Synthesized           6/22/2017   12/22/2017    12/22/2018
                   Pharmaceutical
27                 Products

28

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELEIF                       9
          Case 3:19-cv-02782-EMC Document 1 Filed 05/22/19 Page 11 of 15



 1                 RACT VOC CTG
           25      Metal Furniture         6/22/2017   12/22/2017   12/22/2018
 2                 Coatings (2007)
 3                 RACT VOC CTG
                   Miscellaneous
 4         26                              6/22/2017   12/22/2017   12/22/2018
                   Industrial Adhesives
 5                 (2008)
                   RACT VOC CTG
 6
                   Miscellaneous Metal
           27                              6/22/2017   12/22/2017   12/22/2018
 7                 Products Coatings
                   (2008)
 8
                   RACT VOC CTG
 9         28      Paper, Film, and Foil   6/22/2017   12/22/2017   12/22/2018
                   Coatings (2007)
10
                   RACT VOC CTG
11                 Petroleum Liquid
           29                              6/22/2017   12/22/2017   12/22/2018
                   Storage in External
12                 Floating Roof Tanks
13                 RACT VOC CTG
           30      Plastic Parts           6/22/2017   12/22/2017   12/22/2018
14                 Coatings (2008)
15                 RACT VOC CTG
                   Refinery Vacuum
16                 Producing Systems,
           31      Wastewater              6/22/2017   12/22/2017   12/22/2018
17                 Separators, and
                   Process Unit
18
                   Turnarounds
19                 RACT VOC CTG
           32      SOCMI Air               6/22/2017   12/22/2017   12/22/2018
20                 Oxidation Processes
21                 RACT VOC CTG
                   SOCMI Distillation
           33                              6/22/2017   12/22/2017   12/22/2018
22                 and Reactor
                   Processes
23
                   RACT VOC CTG
           34                              6/22/2017   12/22/2017   12/22/2018
24                 Shipbuilding/repair
                   RACT VOC CTG
25         35      Solvent Metal           6/22/2017   12/22/2017   12/22/2018
                   Cleaning
26
                   RACT VOC CTG
27                 Stage I Vapor
           36      Control Systems -       6/22/2017   12/22/2017   12/22/2018
28                 Gasoline Service
                   Stations
     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELEIF                    10
          Case 3:19-cv-02782-EMC Document 1 Filed 05/22/19 Page 12 of 15



 1                 RACT VOC CTG
                   Storage of Petroleum
 2         37                             6/22/2017   12/22/2017   12/22/2018
                   Liquids in Fixed
 3                 Roof Tanks

 4                 RACT VOC CTG
                   Surface Coating for
           38                             6/22/2017   12/22/2017   12/22/2018
 5                 Insulation of Magnet
                   Wire
 6
                   RACT VOC CTG
 7                 Surface Coating of
           39                             6/22/2017   12/22/2017   12/22/2018
                   Automobiles and
 8                 Light-Duty Trucks
 9                 RACT VOC CTG
           40      Surface Coating of     6/22/2017   12/22/2017   12/22/2018
10                 Cans
11                 RACT VOC CTG
           41      Surface Coating of     6/22/2017   12/22/2017   12/22/2018
12                 Coils
13                 RACT VOC CTG
           42      Surface Coating of     6/22/2017   12/22/2017   12/22/2018
14                 Fabrics
15                 RACT VOC CTG
           43      Surface Coating of     6/22/2017   12/22/2017   12/22/2018
16                 Large Appliances
17                 RACT VOC CTG
           44      Surface Coating of     6/22/2017   12/22/2017   12/22/2018
18                 Metal Furniture
19                 RACT VOC CTG
                   Surface Coating of
20         45                             6/22/2017   12/22/2017   12/22/2018
                   Miscellaneous Metal
                   Parts and Products
21
                   RACT VOC CTG
22         46      Surface Coating of     6/22/2017   12/22/2017   12/22/2018
                   Paper
23
                   RACT VOC CTG
24         47      Tank Truck Gasoline    6/22/2017   12/22/2017   12/22/2018
                   Loading Terminals
25
                   RACT VOC CTG
26         48      Use of Cutback         6/22/2017   12/22/2017   12/22/2018
                   Asphalt
27
                   RACT VOC CTG
           49                             6/22/2017   12/22/2017   12/22/2018
28                 Wood Furniture


     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELEIF                   11
                Case 3:19-cv-02782-EMC Document 1 Filed 05/22/19 Page 13 of 15



 1          44.      To date, EPA has not taken final action on the SIP elements listed in Table 1.

 2                                        CLAIMS FOR RELIEF
 3                                             FIRST CLAIM
 4        (Failure to take promulgate a new source review FIP for Yolo-Solano Air Quality
 5                                         Management District)
 6          45.      Plaintiffs incorporate by reference all paragraphs listed above.

 7          46.      It has been more than two years since EPA made a finding of California’s failure

 8   to submit a SIP on behalf of the Yolo-Solano Air Quality Management District to implement the

 9   nonattainment new source review element for the 2006 PM2.5 NAAQs.

10          47.      EPA has not promulgated a FIP to address this nonattainment new source review

11   element.

12          48.      Accordingly, EPA is in violation of its mandatory duty under 42 U.S.C. §

13   7410(c)(1) with regard to this element.

14                                             SECOND CLAIM
15          (Failure to take final action on the contingency measures for the Portola Plan)
16          49.      Plaintiffs incorporate by reference all paragraphs listed above.

17          50.      EPA has a mandatory duty to take final action, pursuant to 42 U.S.C. §

18   7410(k)(2)-(4), on the contingency measure provisions in the Portola Plan for Plumas County,

19   California.

20          51.      It has been more than 12 months since the Portola Plan contingency measures for

21   the 2012 PM2.5 NAAQS were deemed administratively complete.

22          52.      EPA has not taken final action on the Portola Plan contingency measures for the

23   2012 PM2.5 NAAQS

24          53.      Thus, EPA is in violation of its mandatory duty under 42 U.S.C. § 7410(k)(2)-(4).

25                                             THIRD CLAIM
26                 (Failure to take final action on the 2008 8-hour ozone SIP submittals
27                                      for Phoenix-Mesa, Arizona)
28          54.      Plaintiffs incorporate by reference all paragraphs listed above.

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELEIF                                          12
                Case 3:19-cv-02782-EMC Document 1 Filed 05/22/19 Page 14 of 15



 1          55.       EPA has a mandatory duty to take final action, pursuant to 42 U.S.C. §

 2   7410(k)(2)-(4), on the NAAQs nonattainment SIP elements listed in Table 1 for the Phoenix-

 3   Mesa region by the dates listed in Table 1.

 4          56.       It has been more than 12 months since the 2008 ozone NAAQS SIP elements

 5   listed in Table 1 were deemed administratively complete.

 6          57.       EPA has not taken final action on the 2008 ozone NAAQS SIP elements listed in

 7   Table 1.

 8          58.       Thus, EPA is in violation of its mandatory duty under 42 U.S.C. § 7410(k)(2)-(4).

 9                                        REQUEST FOR RELIEF
10   Wherefore, Plaintiffs respectfully request that the Court:

11          59.       Declare that the Administrator is in violation of the Clean Air Act with regard to

12   his nondiscretionary duty to perform each mandatory duty listed above;

13          60.       Issue a mandatory injunction requiring the Administrator to perform his

14   mandatory duties by certain dates;

15          61.       Retain jurisdiction of this matter for purposes of enforcing and effectuating the

16   Court’s order;

17          62.       Grant Plaintiffs their reasonable costs of litigation, including attorneys’ and expert

18   fees; and

19          63.       Grant such other relief as the Court deems just and proper.

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELEIF                                             13
            Case 3:19-cv-02782-EMC Document 1 Filed 05/22/19 Page 15 of 15



 1   Dated: May 22, 2019

 2
                                  Respectfully submitted,
 3

 4                                /s/ Jonathan Evans
                                  JONATHAN EVANS (Cal. Bar # 247376)
 5                                CENTER FOR BIOLOGICAL DIVERSITY
                                  1212 Broadway, Suite 800
 6                                Oakland, CA 94612
                                  Tel: (510) 844-7118
 7                                Email: jevans@biologicaldiversity.org
 8

 9                                /s/ Omonigho Oiyemhonlan
                                  OMONIGHO OIYEMHONLAN(student appearing
10                                under court-approved supervision)
                                  CENTER FOR BIOLOGICAL DIVERSITY
11                                1212 Broadway, Suite 800
                                  Oakland, CA 94612
12                                Tel: (510) 844-7154
13                                Email: ooiyemhonlan@biologicaldiversity.org

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELEIF                       14
